      Case 1:16-cv-00012-NBF Document 92 Filed 10/30/18 Page 1 of 2



          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
__________________________________________
                                           )
TAYLOR ENERGY COMPANY LLC,                 )
                                           )
             Plaintiff,                    ) No. 16-12C
                                           ) Judge Nancy B. Firestone
      v.                                   )
                                           )
THE UNITED STATES,                         )
                                           )
             Defendant.                    )
__________________________________________)

               DEFENDANT’S NOTICE OF FILING UNDER SEAL
              THE FINAL DECISION OF THE INTERIOR BOARD
            OF LAND APPEALS IN THE PROCEEDING IBLA 2015-207

        Pursuant to the Court’s Order dated October 17, 2018, defendant, the United

States, respectfully provides notice that it is filing under seal the final decision of the

Interior Board of Land Appeals (IBLA) in the proceeding Taylor Energy Company LLC,

IBLA 2015-207.

        The IBLA’s final decision was issued on October 30, 2018 following the

ratification, by the Secretary of the Interior, of the appointment of the administrative

judges serving on the Office of Hearings and Appeals’ Board of Land Appeals.

                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General


                                                ROBERT E. KIRSCHMAN, JR.
                                                Director


                                                /s/ Steven J. Gillingham
                                                STEVEN J. GILLINGHAM
                                                Assistant Director
     Case 1:16-cv-00012-NBF Document 92 Filed 10/30/18 Page 2 of 2




                                   /s/ John H. Roberson
                                   JOHN H. ROBERSON
                                   Senior Trial Counsel
                                   Commercial Litigation Branch
                                   Civil Division
                                   Department of Justice
                                   P.O. Box 480
                                   Ben Franklin Station
                                   Washington, D.C. 20044
                                   Tele: (202) 353-7972
                                   Fax: (202) 514-8640
Dated October 30, 2018             Email: John.Roberson@usdoj.gov




                                   2
